Citation Nr: 0835936	
Decision Date: 10/20/08    Archive Date: 10/27/08

DOCKET NO.  04-24 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The veteran had active duty service from June 1962 to 
November 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a Board video conference 
hearing in August 2005.

The Board reopened the previously denied claim and remanded 
the matter in April 2006 for further development.  The appeal 
has been returned to the Board for further appellate action.  


FINDING OF FACT

The veteran's spondylolisthesis is shown to have chronically 
worsened due to an injury sustained in service.  


CONCLUSION OF LAW

The criteria for service connection for a low back disability 
have been met as the veteran's spondylolisthesis was 
aggravated by an injury during active service.  38 U.S.C.A. 
§§ 1131, 5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.306 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.

In order for a claim to be granted on the basis of 
aggravation of a preexisting disorder, there must be 
competent evidence of current disability (established by 
medical diagnosis); of aggravation of a disease or injury in 
service (established by lay or medical evidence); and of a 
nexus between the aggravation in service and the current 
disability (established by medical evidence). See generally 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 18 S. Ct. 2348 (1998); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (table).

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. §§ 1111 (West 2002); 38 C.F.R. § 
3.304(b) (2007).

In this regard, VA regulations further provide that there are 
medical principles so universally recognized as to constitute 
fact (clear and unmistakable proof), and when in accordance 
with these principles existence of a disability prior to 
service is established, no additional or confirmation 
evidence is necessary.  Consequently with notation or 
discovery during service of such residual conditions (scars; 
fibrosis of the lungs; atrophies following disease of the 
central or peripheral nervous system; healed fractures; 
absent, displaced or resected parts of organs; super-numerary 
parts; congenital malformations or hemorrhoidal tags or tabs, 
etc.) with no evidence of the pertinent antecedent active 
disease or injury during service the conclusion must be that 
they preexisted service.  See 38 C.F.R. § 3.303(c).  
Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  See 38 C.F.R. § 3.303(c).

VA's General Counsel has held, however, that service 
connection may be granted for diseases (but not defects) of 
congenital, developmental or familial origin if the evidence 
as a whole shows that the manifestations of the disease in 
service constituted "aggravation" of the disease within the 
meaning of applicable VA regulations.  VAOPGCPREC 82-90 (July 
18, 1990); 38 C.F.R. §§ 3.303(c), 3.306.  

The term "defects," viewed in the context of C.F.R. § 
3.303(c) are definable as structural or inherent 
abnormalities or conditions which are more or less stationary 
in nature.  VAOPGCPREC 82-90 (July 18, 1990).  "Disease" has 
been broadly defined as any deviation from or interruption of 
the normal structure or function of any part, organ, or 
system of the body that is manifested by a characteristic set 
of symptoms and signs and whose etiology, pathology, and 
prognosis may be known or unknown.  DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY 385 (26th Ed.1974).

Additionally, according to the VA General Counsel's opinion, 
a congenital defect can be subject to superimposed disease or 
injury, and if that superimposed disease or injury occurs 
during military service, service-connection may be warranted 
for the resultant disability.  VAOPGCPREC 82-90.  VA 
regulations specifically prohibit service connection for 
congenital defects unless such defect was subjected to a 
superimposed disease or injury which created additional 
disability.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990) 
(service connection may not be granted for defects of 
congenital, developmental or familial origin, unless the 
defect was subject to a superimposed disease or injury).

Certain chronic disabilities are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1110, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

History and analysis 

The veteran contends that service connection is warranted for 
a low back disability because it is related to injuries he 
suffered during his military service.  He contends that his 
injuries during service either caused or aggravated his low 
back disability and that he has had low back pain ever since.

The veteran's induction examination is silent as to any 
congenital or current back disabilities.  His service 
treatment records document that the veteran was seen for a 
possible back strain in a treatment record from October 1962.  
No reason for the visit is given.  The veteran at the time 
gave a report of chronic low back pain for the last five 
years aggravated by prolonged marching, heavy lifting and 
sleeping on his stomach.  X-rays taken at the time revealed 
evidence of spondylolisthesis , L5.  The diagnosis given was 
spondylolisthesis, L5, congenital and symptomatic.  He was 
then given a medical discharge from service.

Spondylolisthesis is defined as 'forward 
displacement of one vertebra over another, usually 
of the fifth lumbar over the body of the sacrum, or 
of the fourth lumbar over the fifth, usually due to 
a developmental defect in the pars 
interarticularis.'  Dorland's Illustrated Medical 
Dictionary 1567 (27th ed. 1988). . . . .  
Spondylolysis is not the same disorder as 
spondylolisthesis.  Spondylolysis is defined as a 
"dissolution of a vertebra; a condition marked by 
platyspondylis, aplasisa of the vertebral arch, and 
separation of the pars interarticularis."  
Dorland's at 1567.  Platyspondylis is a 'congenital 
[present at birth] flattening of the vertebral 
bodies,'  Id. at 111 . . . .

Smith v. Derwinski, 1 Vet. App. 235, 236 (1991).

Post-service records indicate that the veteran has been 
treated intermittently for back pain since 1966.  A November 
1966 treatment record from Doctor F.S.C. shows that the 
veteran reported pulling a muscle in his low back while 
dancing the previous night.  A December 1966 statement from 
Dr. T notes that the veteran was seen complaining of low back 
pain and stiffness.  The veteran had been dancing vigorously 
the night before.  The veteran reported that he had similar 
trouble during service three or four years previously, and 
had been told he had spondylolisthesis.  This record also 
contained a statement from J.H., who worked with the veteran.  
J.H. indicated that the veteran was bothered frequently by 
back pain between July 1963 and February 1964, staying home a 
few times.  A November 1970 x-ray report of the veteran's 
lumbosacral spine showed isthmus defects in the 5th and 6th, 
unilateral in the 5th.  No joint disease was visualized.  A 
December 1980 emergency room record noted that the veteran 
reported having problems with his back in service and was 
experiencing current discomfort in his right leg.  The 
diagnosis given was lumbar spondylolisthesis with nerve root 
compression and right leg pain.  Voluminous treatment records 
from 1966 to 2006 show periodic treatment for a low back 
condition by Dr. F.S.C.  

A September 2002 statement from Dr. G.S. notes the veteran 
reported he injured his back through a fall in service.  The 
doctor's assessment was onset of low back pain with Grade I 
spondylolisthesis L5-S1 with associated degenerative disk 
disease at L4-5 after a fall sustained in the armed services 
in 1962.  The physician stated that his back condition was 
related to his original injury in 1962 with probable 
causation from that fall for continued low back pain.  A 
January 2003 VA treatment record notes that the veteran was 
suffering from lower back pain, which the veteran attributed 
to a fall while in service.  It was noted that this pain was 
apparently attributable to degenerative joint disease and 
spondylolisthesis.   

A March 2004 VA examiner, who reviewed the veteran's claims 
file, noted that the veteran reported a fall during service, 
at which time his back pain began.  The examiner noted that 
there was no evidence in the claims file, including the 
veteran's service treatment records, to support the veteran's 
contention.  The examiner stated that the veteran's current 
pain is localized across the lower back and spreads into the 
right lower extremity into the buttock area and sometimes 
somewhat distally.  He occasionally gets numbness in the 
lower right extremity.  The examiner diagnosed congenital 
spondylolisthesis with a history of intermittent episodes of 
back pain throughout the years.  The veteran was found to 
have current chronic low back pain and significant physical 
limitations.  There was significant guarding of trunk 
motions, loss of lumbar lordosis and loss of range of motion 
of the lumbosacral spine.  There was no evidence for 
lumbosacral radiculopathy at that time clinically, however.  
The examiner stated that he was not able to find evidence to 
suggest that the veteran's condition was permanently 
aggravated or worsened by his military service.  He opined 
that the veteran's condition worsened due to age-related 
factors and pre-existing congenital spondylolisthesis of the 
lumbosacral spine.

Dr. F.S.C., in a statement from September 2004, indicated 
that the veteran had been treated by the physician from March 
1965 to present and had suffered back symptoms since that 
time.  The physician opined that the injury the veteran 
suffered in service made a significant contribution to the 
veteran's back problem.  

The veteran submitted statements in August 2005 from his 
wife, brother, friends and a fellow solider.  The veteran's 
fellow soldier indicated that the veteran told him about the 
fall where he injured his back right after it happened, since 
they were both in service together.  The veteran's wife 
indicated that he had called her near the end of his training 
to tell her about the accident.  She related that his back 
has continued to bother him ever since and his quality of 
life has diminished greatly over the years.  The veteran's 
brother and friends all stated that he never complained of 
back pain before service but mentioned having an accident 
where he fell during service that hurt his back. 

Dr. F.S.C. opined in August 2005 that the veteran's back 
problem is most likely not age related, since his pain and 
disability has been constant for forty years.  

At an August 2005 hearing, the veteran testified that he was 
an athletic individual who had never had problems with his 
back before service.  He testified that during Advanced 
Infantry Training, he slipped coming out of the shower and 
fell down a flight of stairs, injuring his back.  He ended up 
going to the doctor about the pain caused by the fall, and 
the doctor conducted an examination and an x-ray.  This 
process precipitated the end of the veteran's service.  
Although the service treatment records note complaints of 
back pain for five years, the veteran indicated that he had 
never been treated for back pain before the service and it 
never had bothered him.  The veteran also testified that he 
experienced back pain that kept him out of work for periods 
of time in 1963 and 1964, which was initially within one year 
after discharge from service.  The veteran currently works as 
a heating and air conditioning contractor, doing design work 
and estimating jobs.  It's mostly office work, but when he 
has to physically walk the premises, he's required to sit 
down after about ten minutes, due to pain.

The same VA examiner who saw the veteran in March 2004 re-
evaluated the veteran in April 2007, based on more complete 
medical records than were available during his March 2004 
evaluation.  The examiner went through the new records 
received, as well as his previous examination notes.  The 
examiner noted that the veteran's back pain had increased and 
so the veteran had surgery done in January 2007 for 
spondylolisthesis with lumbar laminectomy and fusion.  The 
examiner noted that the veteran has recovered significantly 
from his back pain since then.  The diagnosis given was 
status post surgery for spondylolisthesis of L5-S1 in January 
2007, with a good outcome.  The veteran had a limited range 
of motion of the lumbosacral spine and was not having any 
disabling flare-ups because he was physically not doing much 
lifting or bending.  The examiner, based on corroborating 
evidence, now assessed that the veteran had a fall that 
precipitated back pain and he continued to have intermittent 
episodes of back pain.  The examiner noted that the veteran 
had congenital spondylolisthesis diagnosed during service, 
but went on to say that assuming the veteran did have a fall 
during service, it is hard to say whether his 
spondylolisthesis started after the fall without resorting to 
mere speculation.  The examiner updated his medical opinion 
regarding the veteran's disability and opined that he cannot 
resolve whether the veteran's spondylolisthesis was 
aggravated in service without resorting to mere speculation.  
He also opined that he could not resolve whether the 
veteran's current back disability was due to his fall in 
service without resorting to mere speculation.  He commented 
that the available medical evidence other than the 
corroborative evidence of a fall does not suggest it.  

The Board notes that the veteran's service treatment records 
are silent as to his having any preexisting condition before 
serving on active duty.  There is medical evidence to suggest 
that the veteran's spondylolisthesis was a congenital disease 
that arose prior to that period of service.  However, on this 
record, the Board finds no basis for identifying the date of 
onset of this condition prior to veteran's period of active 
service.

The veteran's service treatment records document at least one 
incident that the veteran claims was due to injury in service 
where he fell down stairs and complained of back pain and 
possible strain.  Furthermore, the veteran's own testimony, 
as well as statements from his wife, brother, friends and 
fellow soldier is competent to provide a continuity of 
symptomatology by describing that the veteran reported having 
a fall during service and either the absence of pain before 
service or the ongoing pain since discharge from service.  
See 38 C.F.R. § 3.303(b).  

There is also competent medical evidence relating the 
aggravation of the veteran's present disability with an 
injury during service.  The September 2002 private physician 
stated that the veteran's current back condition was related 
to his original service back injury in 1962.  The veteran's 
treating physician in September 2004 opined that the injury 
the veteran suffered in service made a significant 
contribution to the veteran's back problem.  The same 
physician opined in August 2005 that the veteran's back 
problem is most likely not age related.  The medical evidence 
and continuity of symptomatology suggest that the veteran 
aggravated a congenital back disease as a result of events 
during service.  Though the April 2007 VA examiner opined 
that he could not resolve whether the veteran's current back 
disability was either caused or aggravated by service without 
resorting to mere speculation, there is no definitive medical 
evidence indicating that the veteran's low back disability 
was not aggravated by service.  

The Board finds the hearing testimony of the veteran to be 
credible as to injury of the back in service and the 
resulting ongoing pain.

There is evidence both for and against the claim.  Although 
the evidence is not entirely unequivocal, the Board finds 
that there is a sound and reasonable basis for finding that 
the evidence is in equipoise in showing that the veteran's 
spondylolisthesis as likely as not underwent a chronic 
increase in severity beyond natural progression due to the 
back injury the veteran sustained during active service.  If 
the evidence for and against a claim is in equipoise, the 
claim will be granted.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990).  

Accordingly, since the evidence is in equipoise, the benefit 
of the doubt doctrine is applicable and the veteran prevails.  
See Gilbert, supra.  Therefore, service connection for a low 
back disability is granted.  

In light of the favorable determination contained herein, 
further development with regard to VA's duties to notify and 
assist would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540 (1991).


ORDER

Service connection for a low back disability is granted.



____________________________________________
Nancy Rippel
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


